Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,006,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicole Candelori on 25 January 2021.

The application has been amended as follows. 
In the paragraph of the specification underneath the heading “CROSS REFERENCE TO RELATED APPLICATIONS”, “U.S. Patent No. ________” has been changed to --U.S. Patent No. 10,006,456--.
Claim 4 has been canceled because it doesn’t further limit claim 1, which recites, “when the valve disc is in the shut position, the back surface directs fluid to the drain line inlet via the slope”. 
In claim 10, --when the valve disc is in the shut position-- has been added to the end of the claim after “a portion of the valve disc” to clarify that the valve disc contacts the rim of the inlet of the drain line when the valve disc is in the shut position, because such contact isn’t always present.
In claim 12, line 2, “a rim” has been changed to --the rim-- because the rim is antecedently introduced in claim 10.

Allowable Subject Matter
Claims 1, 6-10, 12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or render obvious, in combination with the other limitations recited in independent claims 1, 10, and 18, the valve disc contacting the drain line inlet.
Radunz et al. (US 1,035,467) discloses in Figs. 1-2 a back surface of a valve disc 3 that slopes toward and contacts a rim of port 7, but port 7 is an inlet rather than an outlet/drain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	

/KEVIN F MURPHY/Primary Examiner, Art Unit 3753